Third Amendment to the
Connecticut Natural Gas Corporation
Officers' Retirement Plan


The Connecticut Natural Gas Corporation Officers' Retirement Plan, as amended
and restated effective as of March 1, 1999, as heretofore amended (the "Plan"),
is hereby amended as follows effective immediately prior to the effective date
of the consummation of the merger of CTG Resources, Inc. with and into Oak
Merger Co. pursuant to the Agreement and Plan of Merger, dated as of June 29,
1999, by and among CTG Resources, Inc., Energy East Corporation and Oak Merger
Co.:

1. Section 1.2 of the Plan is hereby amended by adding the following language at
the end thereof:

"Following the consummation of the merger of CTG Resources, Inc. with and into
Oak Merger Co. pursuant to the Agreement and Plan of Merger, dated as of June
29, 1999, by and among CTG Resources, Inc., Energy East Corporation ("EEC") and
Oak Merger Co., EEC will be the common parent of an "affiliated group" (the "EEC
Group") within the meaning of Section 1504 of the Internal Revenue Code of which
the Corporation is a member and EEC will be an Affiliated Company of the
Corporation. Anything to the contrary notwithstanding, the Plan shall be
interpreted and administered at all times in accordance with the terms of the
Internal Revenue Code and the Employee Retirement Income Security Act of 1974,
as amended ("ERISA"), as applicable to the EEC Group and those members thereof
which are Affiliated Companies."

 

IN WITNESS WHEREOF, the undersigned hereby executes this Amendment as of the
25th day of April, 2000.



WITNESS:

CONNECTICUT NATURAL GAS
CORPORATION


S/ Jeffrey A. Hall                  


By: S/ Jean S. McCarthy                               

 

Title: Vice President, Human Resources